Exhibit 10.5

EXCESS SERVICING SPREAD

SALE AND ASSIGNMENT AGREEMENT

by and between

NATIONSTAR MORTGAGE LLC

(Seller)

and

NIC MSR I LLC

(Purchaser)

Dated and effective as of December 8, 2011



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

     1   

Section 1.01

     Definitions      1   

Section 1.02

     General Interpretive Principles      10   

ARTICLE II

     11   

SALE OF EXCESS SERVICING SPREAD

     11   

Section 2.01

     Excess Servicing Spread      11   

Section 2.02

     Grant of Security Interest      11   

Section 2.03

     Sale Date      11   

ARTICLE III PAYMENTS AND DISTRIBUTIONS

     13   

Section 3.01

     Purchase Price and Prepayment Adjustment      13   

Section 3.02

     Payments by Purchaser      13   

Section 3.03

     Accounts      14   

Section 3.04

     Priority of Payments      16   

Section 3.05

     Withdrawals from the Reserve Account      17   

Section 3.06

     Payment to Seller of Base Servicing Fee      17   

Section 3.07

     Intent and Characterization      17   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

     17   

Section 4.01

     Due Incorporation and Good Standing      18   

Section 4.02

     Authority and Capacity      18   

Section 4.03

     Owner Consents      18   

Section 4.04

     Title to the Mortgage Servicing Rights      18   

Section 4.05

     Effective Agreements      19   

Section 4.06

     No Accrued Liabilities      19   

Section 4.07

     Seller/Servicer Standing      19   

Section 4.08

     MERS Membership      19   

Section 4.09

     Agency Set-off Rights      19   

Section 4.10

     Ability to Perform; Solvency      19   

Section 4.11

     Repayment of Bank of America Loan      20   

Section 4.12

     Material Documents      20   

ARTICLE V REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE LOANS AND SERVICING

     20   

Section 5.01

     Servicing Agreements; Applicable Laws      20   

Section 5.02

     Related Escrow Accounts      20   

Section 5.03

     Accuracy of Servicing Information      20   

Section 5.04

     Excluded Loans      21   

Section 5.05

     No Purchaser Responsibility      21   

Section 5.06

     Location of Credit Files      21   

Section 5.07

     Representations Concerning the Excess Servicing Spread      21   

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

   22  

Section 6.01

    

Due Incorporation and Good Standing

     22   

Section 6.02

    

Authority and Capacity

     22   

Section 6.03

    

Effective Agreements

     22   

Section 6.04

    

Sophisticated Purchaser

     23   

ARTICLE VII SELLER COVENANTS

     23   

Section 7.01

    

Servicing Obligations

     23   

Section 7.02

    

Cooperation

     23   

Section 7.03

    

Financing Statements

     24   

Section 7.04

    

Supplemental Information

     24   

Section 7.05

    

Access to Information

     24   

Section 7.06

    

Home Affordable Modification Program

     24   

Section 7.07

    

Distribution Date Data Tapes and Reports

     24   

Section 7.08

    

Financial Statements and Officer’s Certificates

     26   

Section 7.09

    

Monthly Management Calls

     26   

Section 7.10

    

Timely Payment of Agency Obligations

     26   

Section 7.11

    

Servicing Agreements

     27   

Section 7.12

    

Transfer of Mortgage Servicing Rights

     27   

Section 7.13

    

Consents to Transaction Documents

     27   

Section 7.14

    

Accounts

     27   

Section 7.15

    

Notification of Certain Events

     27   

Section 7.16

    

Financing; Pledge of Excess Servicing Spread

     28   

Section 7.17

    

Existence, etc.

     28   

Section 7.18

    

Consent to Sub-Servicing

     29   

Section 7.19

    

Nonpetition Covenant

     29   

ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

     29   

Section 8.01

    

Correctness of Representations and Warranties

     29   

Section 8.02

    

Compliance with Conditions

     29   

Section 8.03

    

Corporate Resolution

     30   

Section 8.04

    

No Material Adverse Change

     30   

Section 8.05

    

No Actions

     30   

Section 8.06

    

Consents

     30   

Section 8.07

    

Delivery of Transaction Documents

     30   

Section 8.08

    

Certificate of Seller

     30   

Section 8.09

    

Valuation

     31   

Section 8.10

    

True Sale Opinion

     31   

ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

     31   

Section 9.01

    

Correctness of Representations and Warranties

     31   

Section 9.02

    

Compliance with Conditions

     31   

Section 9.03

    

Corporate Resolution

     31   

Section 9.04

    

Certificate of Purchaser

     31   

Section 9.05

    

No Material Adverse Change

     32   

Section 9.06

    

No Actions

     32   

 

ii



--------------------------------------------------------------------------------

ARTICLE X INDEMNIFICATION; CURE OR REPURCHASE

   32  

Section 10.01

    

Indemnification by Seller

     32   

Section 10.02

    

Indemnification by Purchaser

     33   

ARTICLE XI MISCELLANEOUS

     34   

Section 11.01

    

Costs and Expenses

     34   

Section 11.02

    

Confidentiality

     34   

Section 11.03

    

Broker’s Fees

     35   

Section 11.04

    

Relationship of Parties

     35   

Section 11.05

    

Survival of Representations and Warranties

     35   

Section 11.06

    

Notices

     35   

Section 11.07

    

Waivers

     36   

Section 11.08

    

Entire Agreement; Amendment

     36   

Section 11.09

    

Binding Effect

     36   

Section 11.10

    

Headings

     36   

Section 11.11

    

Applicable Law

     36   

Section 11.12

    

Incorporation of Exhibits

     37   

Section 11.13

    

Counterparts

     37   

Section 11.14

    

Severability of Provisions

     37   

Section 11.15

    

Public Announcement

     37   

Section 11.16

    

Assignment

     37   

Section 11.17

    

Third Party Beneficiaries

     37   

EXHIBITS

Exhibit A – Schedule of Mortgage Loans as of September 30, 2011

Exhibit B – Seller’s Officer Certificate

Exhibit C – Purchaser’s Officer Certificate

Exhibit D – Location of Credit Files

Exhibit E – Form of Summary Remittance Report

Exhibit F – Form of Delinquency Report

Exhibit G – Form of Disbursement Report

Exhibit H – Seller Chief Executive Office, Jurisdictions and Recording Offices

 

iii



--------------------------------------------------------------------------------

EXCESS SERVICING SPREAD SALE AND ASSIGNMENT AGREEMENT

This EXCESS SERVICING SPREAD SALE AND ASSIGNMENT AGREEMENT (as amended,
restated, or otherwise modified and in effect from time to time, this
“Agreement”), dated as of December 8, 2011, is by and between NIC MSR I LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Purchaser”), and Nationstar Mortgage LLC, a Delaware limited liability
company (together with its successors and assigns, the “Seller”) (Purchaser and
Seller will collectively be referred to as the “Parties” and each, a “Party”).

W I T N E S S E T H:

WHEREAS, Seller and Bank of America, National Association, a national banking
association, have entered into the Mortgage Servicing Rights Purchase and Sale
Agreement, dated as of September 30, 2011, pursuant to which Seller acquired and
assumed all right, title and interest in Mortgage Servicing Rights to a certain
portfolio of residential mortgage loans owned or securitized by Freddie Mac;

WHEREAS, by assuming all servicing rights pursuant to the Mortgage Servicing
Rights Purchase and Sale Agreement, Seller is entitled to a servicing spread and
other incidental fees with respect to the related Mortgage Loans;

WHEREAS, the servicing spread exceeds the aggregate compensation that Seller
requires to service the related Mortgage Loans;

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, a portion of
such excess servicing spread; and

WHEREAS, Purchaser and Seller desire to set forth the terms and conditions
pursuant to which Seller will sell, transfer and assign, to Purchaser, all of
Seller’s right, title and interest in and to a portion of the excess servicing
spread, and Purchaser will purchase and assume all right, title and interest in
and to such portion of the excess servicing spread;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

Section 1.01 Definitions.

Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:

90 Day Period: The meaning given to such term in Section 3.01.

 

1



--------------------------------------------------------------------------------

Accepted Servicing Practices: With respect to any Mortgage Loan, those accepted
and prudent mortgage servicing practices (including collection procedures) which
are in accordance with applicable Agency servicing practices and procedures as
set forth in the Servicing Agreements, and in a manner at least equal in quality
to the servicing that Seller provides to mortgage loans which it owns in its own
portfolio.

Agency: Freddie Mac, or any successor thereto, the Federal National Mortgage
Association, or any successor thereto, or the Government National Mortgage
Association or any successor thereto, as applicable.

Agreement: As defined in the introduction hereof.

Ancillary Income: All incidental servicing fees (such as late fees, assignment
transfer fees, returned check fees, special services fees, amortization schedule
fees, HAMP, modification and incentive income, etc.) that are supplemental to
the servicing spread payable to the servicer pursuant to the applicable
servicing fee rate under the Servicing Agreements.

Applicable Law: With reference to any Person, all laws (including common law),
statutes, regulations, ordinances, treaties, judgments, decrees, injunctions,
writs and orders of any court, governmental agency or authority and rules,
regulations, orders, directives, licenses and permits of any Governmental
Authority applicable to such Person or its property or in respect of its
operations.

Bank: Wells Fargo Bank, National Association, or any successor thereto, in its
capacity as “Bank” under the Custodial Account Control Agreement or the Reserve
Account Control Agreement, as applicable, or any third party custodian or
trustee in similar capacity under any replacement account control agreements.

Base Servicing Fee: With respect to a Collection Period,

(a) for Mortgage Loans that were BA-Serviced Mortgage Loans during any part of
the Collection Period, the Interim Servicing Fee and all other amounts payable
to Bank of America, National Association pursuant to Section 8 of the Interim
Servicing Agreement for such Collection Period, plus

(b) for Mortgage Loans that were Nationstar-Serviced Mortgage Loans during any
part of a Collection Period, an amount equal to the product of (A) the aggregate
outstanding principal balance of the Nationstar-Serviced Mortgage Loans as of
the related Measurement Date, (B) the Base Servicing Fee Rate and (C) (i) in the
case of the initial Collection Period, for Mortgage Loans whose Mortgage
Servicing Rights were acquired by Seller on the November 2011 Transfer Date,
1/24, and (ii) in the case of all other Collection Periods, 1/12; provided that
the Base Servicing Fee with respect to any Mortgage Loan whose Servicing
Agreement is terminated during a Collection Period shall be pro-rated to the
actual number of days within such Collection Period in which such Mortgage Loan
was serviced by Nationstar.

Base Servicing Fee Rate: 0.06% per annum.

 

2



--------------------------------------------------------------------------------

BA-Holdback: The “Holdback” as defined in the Mortgage Servicing Rights Purchase
and Sale Agreement.

BA-Serviced Mortgage Loan: A Mortgage Loan serviced by Bank of America, National
Association, pursuant to the Interim Servicing Agreement.

Business Day: Any day other than (a) a Saturday or Sunday, or (b) a day on which
banking institutions in the States of California, Texas or New York are
authorized or obligated by law or by executive order to be closed.

Collateral: The meaning given to such term in Section 2.02.

Collateral File: With respect to each Mortgage Loan that is owned by an Agency,
a file containing each of the Mortgage Loan Documents or, as applicable, copies
thereof, that are required by the applicable Agency to be held by the document
custodian pursuant to the Servicing Agreements.

Collection Period: With respect to any Distribution Date, the calendar month
preceding the month in which such Distribution Date occurs.

Control: The meaning specified in Section 8-106 of the UCC.

Credit File: Those documents, which may be originals, copies or electronically
imaged, pertaining to each Mortgage Loan, held by or on behalf of Seller in
connection with the servicing of the Mortgage Loan, which may include Mortgage
Loan Documents and the credit documentation relating to the origination of such
Mortgage Loan, and any documents gathered during the Servicing of the Mortgage
Loans, prior to the Servicing Transfer Date.

Custodial Account Agreement: The applicable deposit account agreement and other
related account documentation governing the Third Party Controlled Custodial
Account.

Custodial Account Control Agreement: The account control agreement among Seller,
Purchaser and Wells Fargo Bank, National Association, as Bank, dated as of
December 8, 2011, entered into with respect to the Third Party Controlled
Custodial Account, as amended, restated, supplemented or otherwise modified from
time to time.

Custodian: A custodian of Credit Files or any part thereof.

Cut-off Date: The opening of business on November 1, 2011.

Distribution Date: The 10th day of each calendar month, or if such day is not a
Business Day, the prior Business Day, beginning in December 2011, or such other
day as mutually agreed upon by Seller and Purchaser.

Electronic Data File: A computer tape or other electronic medium generated by or
on behalf of Seller and delivered or transmitted to or on behalf of Purchaser
which provides information relating to the Mortgage Loans.

 

3



--------------------------------------------------------------------------------

Eligible Servicing Agreement: A Servicing Agreement in respect of which the
following eligibility requirements have been satisfied:

(a) such Servicing Agreement is in full force and effect, and is in all respects
genuine as appearing on its face or as represented in the books and records of
Seller, and no event of default, early amortization event, termination event, or
other event giving any party thereto (including with notice or lapse of time or
both) the right to terminate Seller as servicer thereunder for cause has
occurred and is continuing; and

(b) Seller has not resigned or been terminated as servicer under such Servicing
Agreement and has no actual knowledge of any pending or threatened action to
terminate Seller, as servicer (whether for cause or without cause).

Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the UCC.

Excess Servicing Spread: The rights of Seller, severable from each (and all) of
the other rights under the applicable Servicing Agreements, to 65% of the Total
Servicing Spread.

Excess Spread Refinanced Loan Replacement Agreement: The Excess Spread
Refinanced Loan Replacement Agreement, dated as December 8, 2011, by and between
Seller and Purchaser, as may be amended, restated, or otherwise modified and in
effect from time to time.

Excluded Loans: Residential mortgage loans that, as of the Cut-off Date, had one
or more of the following features:

(a) is subject to any foreclosure or similar proceeding;

(b) involves a borrower who is more than 90 days delinquent on any payment on
such loan;

(c) is in process of any modification, workout or other loss mitigation process;

(d) is insured or guaranteed by the Federal Housing Administration or Department
of Veterans Affairs;

(e) is involved in litigation; or

(f) involves a Mortgage Servicing Right where a portion of the servicing fee
payable by the Owner has been sold by Bank of America, National Association to a
third party other than Seller.

Freddie Mac: The entity formerly known as the Federal Home Loan Mortgage
Corporation, or any successor thereto.

Freddie Mac Acknowledgment Agreement: The acknowledgment agreement by and
between Freddie Mac, Seller and Purchaser, dated as of December 8, 2011,
pursuant to which Freddie Mac consents to the sale of the Excess Servicing
Spread and other arrangements specified therein.

 

4



--------------------------------------------------------------------------------

GAAP: Generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances as of the date of determination.

Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision, agency or instrumentality thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of its properties.

Grant: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set over and confirm.

HAMP: The meaning given to such term in Section 7.06.

HAMP Loans: The meaning given to such term in Section 7.06.

Holdback Amount: $3,250,000.

Interim Servicing Agreement: The Interim Servicing Agreement, dated as of
September 30, 2011, by and between Bank of America, National Association, and
Nationstar Mortgage LLC.

Interim Servicing Fee: The meaning given to such term in the Interim Servicing
Agreement.

Lien: Any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit, arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement.

Lockbox Account: Account number 4121967343, entitled NS Payment Clearing –
General, maintained with Wells Fargo Bank, National Association.

Loss or Losses: Any and all direct, actual and out-of-pocket losses, damages,
deficiencies, claims, costs or expenses, including without limitation,
reasonable attorneys’ fees and disbursements, excluding (i) any amounts
attributable to or arising from overhead allocations, general or administrative
costs and expenses, or any cost for the time of any Party’s employees,
(ii) consequential losses or damages consisting of speculative lost profits,
lost investment or business opportunity, damage to reputation or operating
losses, or (iii) punitive or treble damages; provided, however, that the
exclusions set forth in clauses (ii) and (iii) above do not apply if and to the
extent any such amounts are actually incurred in payment to a third party or
government entity.

 

5



--------------------------------------------------------------------------------

MBS: Collateralized mortgage obligations and other mortgage-backed securities.

Measurement Date: With respect to any Collection Period, the first day of such
Collection Period.

MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.

MI: Insurance provided by private mortgage insurance companies to make payments
on certain Mortgage Loans in the event that the related Mortgagor defaults in
its obligation in respect of the Mortgage.

Mortgage: Each of those mortgages, deeds of trust, security deeds or deeds to
secure debt creating a first lien on or an interest in real property securing a
Mortgage Note and related to a Mortgage Loan.

Mortgage Loan: Each of those mortgage loans described in Exhibit A hereto,
excluding any Excluded Loans.

Mortgage Loan Documents: With respect to each Mortgage Loan, the original
Mortgage Loan documents held by a Custodian, including the Mortgage Note, and if
applicable, cooperative mortgage loan related documents and a power of attorney,
a New York Consolidation, Extension and Modification Agreement, or other
modification document, or as otherwise set forth under the Servicing Agreements
and any other documents required to properly service, through foreclosure, any
Mortgaged Property.

Mortgage Note: With respect to any Mortgage Loan, the note or other evidence of
indebtedness of the Mortgagor, thereunder, including, if applicable, an allonge
and lost note affidavit.

Mortgage Servicing Rights: The rights and responsibilities of Seller with
respect to servicing the Mortgage Loans under the Servicing Agreements,
including any and all of the following if and to the extent provided therein:
(a) all rights to service a Mortgage Loan; (b) all rights to receive servicing
fees, additional servicing compensation (including without limitation any late
fees, change fees, assumption fees, penalties (other than prepayment penalties)
or similar payments with respect to such Mortgage Loan, and income on escrow
accounts or other receipts on or with respect to the Mortgage Loan),
reimbursements or indemnification for servicing the Mortgage Loan, and any
payments received in respect of the foregoing and proceeds thereof; (c) the
right to collect, hold and disburse escrow payments or other payments with
respect to the Mortgage Loan and any amounts actually collected with respect
thereto and to receive interest income on such amounts to the extent permitted
by Applicable Law; (d) all accounts and other rights to payment related to any
of the property described in this paragraph; (e) possession and use of any and
all Credit Files pertaining to the Mortgage Loan or pertaining to the past,
present or prospective servicing of the Mortgage Loan; (f) to the extent
applicable, all rights and benefits relating to the direct solicitation of the
related Mortgagors for refinance or modification of the Mortgage Loans and
attendant right, title and interest in and to the list of such Mortgagors and
data relating to their respective Mortgage Loans; and (g) all rights, powers and
privileges incident to any of the foregoing.

 

6



--------------------------------------------------------------------------------

Mortgage Servicing Rights Purchase and Sale Agreement: The Mortgage Servicing
Rights Purchase and Sale Agreement, dated as of September 30, 2011, by and
between Nationstar Mortgage LLC, as purchaser, and Bank of America, National
Association, as seller, including any amendments thereto.

Mortgaged Property: The Mortgagor’s real property, securing repayment of a
related Mortgage Note, consisting of a fee simple interest in a single parcel of
real property, improved by a residential dwelling.

Mortgagor: An obligor under a residential mortgage loan.

Nationstar-Serviced Mortgage Loan: A Mortgage Loan as to which servicing has
been transferred to Seller or its designee.

Nationstar Loan Agreement: The Loan and Security Agreement, dated as of
September 30, 2011, by and between Nationstar Mortgage LLC, as borrower, and
Bank of America, National Association, as lender.

Objection Notice: The meaning given to such term in Section 3.03(c).

Owner: Freddie Mac.

Opinion of Counsel: One or more written opinions, in form and substance
reasonably satisfactory to the recipient, of an attorney at law admitted to
practice in any state of the United States or the District of Columbia, which
attorney may be counsel for Seller or Purchaser, as the case may be.

Party or Parties: As defined in the introduction hereof.

Permitted Liens: Liens in favor of an Agency required pursuant to the applicable
Servicing Agreements.

Person: Any individual, partnership, corporation, limited liability company,
limited liability partnership, business entity, joint stock company, trust,
business trust, unincorporated organization, association, enterprise, joint
venture, government, any department or agency of any government or any other
entity of whatever nature.

Pledge Agreement: The Collateral Pledge Agreement dated as of September 30,
2011, between Seller and Freddie Mac.

Prepayment Adjustment: The meaning given to such term in Section 3.01.

Priority of Payments: The meaning given to such term in Section 3.02(a).

Purchase Price: The meaning given to such term in Section 3.01.

 

7



--------------------------------------------------------------------------------

Purchase Price Percentage: 67.7%.

Purchaser: As defined in the introduction hereof.

Purchaser Indemnitees: The meaning given to such term in Section 10.01.

Related Escrow Accounts: Mortgage Loan escrow/impound accounts maintained by
Seller relating to the Mortgage Servicing Rights, including accounts for buydown
funds, real estate taxes and MI, flood and hazard insurance premiums.

Remaining Expected Total Servicing Spread: The meaning given to such term in
Section 3.03(c).

Repurchase Price: As defined in Section 10.03 of the Mortgage Servicing Rights
Purchase and Sale Agreement.

Requirement of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

Reserve Account: The account specified in the Reserve Account Control Agreement
and maintained by Wells Fargo Bank, National Association or another third party
custodian or trustee selected by Purchaser.

Reserve Account Agreement: The applicable deposit account agreement and other
related account documentation governing the Reserve Account.

Reserve Account Control Agreement: The account control agreement among Seller,
Purchaser and Wells Fargo Bank, National Association, as Bank, dated as of
December 8, 2011, entered into with respect to the Reserve Account, as amended,
restated, supplemented or otherwise modified from time to time.

Reserve Account Deposit Event: The meaning given to such term in
Section 3.03(c).

Reserve Account Required Amount: The meaning given to such term in
Section 3.03(c).

Retained Servicing Spread: The rights of Seller, severable from each (and all)
of the other rights under the applicable Servicing Agreements, to 35% of the
Total Servicing Spread.

Sale Date: Close of business on December 8, 2011, or such other date as may be
mutually agreed to in writing by Seller and Purchaser.

Seller: as defined in the introduction hereof.

Seller Indemnities: The meaning given to such term in Section 10.02.

 

8



--------------------------------------------------------------------------------

Servicing: The responsibilities, with respect to servicing the Mortgage Loans,
under the Servicing Agreements.

Servicing Agreements: The servicing agreements, as amended from time to time,
and any waivers, consent letters, acknowledgments and other agreements under
which Seller is the servicer of the Mortgage Loans relating to the Mortgage
Servicing Rights and governing the servicing of the Mortgage Loans, or with
respect to Mortgage Loans owned by the Seller, the credit and collection
standards, policies, procedures and practices of Seller relating to residential
mortgage loans owned and serviced by the Servicer.

Servicing Spread Collections: For each Collection Period, the funds collected on
the Mortgage Loans and allocated as the servicing fees payable to Seller as
servicer of the Mortgage Loans with respect to such Collection Period pursuant
to the applicable Servicing Agreement, other than Ancillary Income and, for the
avoidance of doubt, other than reimbursements received for advances and other
out-of-pocket expenditures from an Agency by Seller in accordance with the
Servicing Agreements.

Servicing Transfer Date: As defined in the Mortgage Servicing Rights Purchase
and Sale Agreement.

Solvent: With respect to any Person as of any date of determination, (a) the
value of the assets of such Person is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as determined in accordance with GAAP, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

Tangible Net Worth: (i) The net worth of Seller and its consolidated
subsidiaries, on a combined basis, determined in accordance with GAAP, minus
(ii) all intangibles determined in accordance with GAAP (including, without
limitation, goodwill, capitalized financing costs and capitalized administration
costs but excluding originated and purchased mortgage servicing rights or
retained residual securities) and any and all advances to, investments in and
receivables held from Affiliates; provided, however, that the non-cash effect
(gain or loss) of any mark-to-market adjustments made directly to stockholders’
equity for fluctuation of the value of financial instruments as mandated under
the Statement of Financial Accounting Standards No. 133 (or any successor
statement) shall be excluded from the calculation of Tangible Net Worth.

Third Party Claim: The meaning given to such term in Section 10.01 and
Section 10.02, as applicable.

Third Party Controlled Custodial Account: The account specified in the Custodial
Account Control Agreement and maintained by Wells Fargo Bank, National
Association or another third party custodian or trustee selected by Purchaser,
into which all Servicing Spread Collections, all payments representing
Repurchase Price payments from Bank of America,

 

9



--------------------------------------------------------------------------------

National Association and all Servicing Agreement termination payments in respect
of the Mortgage Loans shall be deposited.

Total Servicing Spread: For each Collection Period on and after the Cut-off
Date, the sum of the following: (a) the Servicing Spread Collections received
during such Collection Period and remaining after payment of the Base Servicing
Fee, (b) all other amounts payable by the Agencies to Seller with respect to the
Mortgage Servicing Rights, including any termination fees paid by the applicable
Agency to Seller for terminating Seller as the servicer of any of the Mortgage
Loans, but for the avoidance of doubt, excluding all Ancillary Income and
reimbursements received for advances and other out-of-pocket expenditures from
an Agency by Seller in accordance with the Servicing Agreements and (c) all
amounts with respect to Repurchase Prices received from Bank of America,
National Association during such Collection Period, pursuant to Section 10.03 of
the Mortgage Rights Purchase and Sale Agreement.

Transaction Documents: The Mortgage Servicing Rights Purchase and Sale
Agreement, the Transfer Confirmations, the Interim Servicing Agreement, the
Tri-Party Agreement, the Freddie Mac Acknowledgment Agreement, the Custodial
Account Agreement, the Custodial Account Control Agreement, the Reserve Account
Agreement, the Reserve Account Control Agreement, the Excess Spread Refinanced
Loan Replacement Agreement and this Agreement.

Transfer Confirmation: As defined in the Mortgage Servicing Rights Purchase and
Sale Agreement.

Tri-Party Agreement: The Servicing Transfer Agreement dated as of September 30,
2011, by, between and among Bank of America, National Association, Freddie Mac
and Seller (including any amendments thereto) pursuant to which Freddie Mac
acknowledges that it will look solely to Bank of America, National Association,
and not to Seller, for any claims relating to the selling representations and
warranties on Mortgage Loans and the servicing of such Mortgage Loans prior to
the applicable Servicing Transfer Date.

UCC: The Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.

Section 1.02 General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

(a) The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) References herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

 

10



--------------------------------------------------------------------------------

(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

(f) The term “include” or “including” shall mean without limitation by reason of
enumeration, and

(g) Any and all capitalized terms which are not defined herein shall have their
respective meanings set forth in the Servicing Agreements.

ARTICLE II

SALE OF EXCESS SERVICING SPREAD

Section 2.01 Excess Servicing Spread.

Subject to, and upon the terms and conditions of this Agreement, Seller does
hereby irrevocably sell, transfer, and deliver to Purchaser all of Seller’s
right, title and interest in and to the Excess Servicing Spread and all proceeds
thereof, and Purchaser agrees to purchase the Excess Servicing Spread and all
proceeds thereof.

Section 2.02 Grant of Security Interest.

In order to secure Seller’s obligations to deliver the Excess Servicing Spread
and its obligations hereunder and under the Mortgage Servicing Rights Purchase
and Sale Agreement, Seller hereby Grants to Purchaser a valid and continuing
first priority and perfected Lien on and security interest in all of Seller’s
right, title and interest in, to and under, the Third Party Controlled Custodial
Account and the Reserve Account, together with all amounts deposited therein
from time to time and all cash and non-cash proceeds thereof, in each case,
whether now owned or existing, or hereafter acquired and arising (the
“Collateral”).

Section 2.03 Sale Date.

On the Sale Date, subject to the satisfaction of the terms and conditions
herein:

(a) Ownership of the Excess Servicing Spread shall be transferred to Purchaser;

(b) Each of Seller and Purchaser shall deliver or cause to be delivered duly
executed copies of the following documents to which they are a party or for
which they are otherwise responsible as set forth below:

(i) This Agreement;

(ii) The Excess Spread Refinanced Loan Replacement Agreement;

 

11



--------------------------------------------------------------------------------

(iii) The Freddie Mac Acknowledgment Agreement;

(iv) The executed Custodial Account Agreement;

(v) The executed Custodial Account Control Agreement;

(vi) The executed Reserve Account Agreement;

(vii) The executed Reserve Account Control Agreement;

(viii) The duly executed corporate certificate of Seller required by
Section 8.08;

(ix) A certificate of good standing of Seller dated as of a date within five
(5) Business Days prior to the Sale Date to be delivered by Seller;

(x) A secretary’s certificate of Seller attaching its organizational documents,
board resolutions and incumbency certificates;

(xi) The duly executed corporate certificate of Purchaser required by
Section 9.04;

(xii) A certificate of good standing of Purchaser dated as of a date within five
(5) Business Days prior to the Sale Date to be delivered by Purchaser;

(xiii) An Opinion of Counsel of Seller reasonably acceptable to Purchaser
regarding due authorization, authority, and enforceability of the applicable
Transaction Documents to which Seller is a party, and regarding no conflicts
with other material Seller agreements;

(xiv) An Opinion of Counsel of Seller reasonably acceptable to Purchaser
regarding the characterization of the sale of the Excess Servicing Spread as a
true sale for bankruptcy purposes;

(xv) A draft form of a UCC-1 financing statements relating to the sale of the
Excess Servicing Spread to Purchaser on the Closing Date, and relating to the
security interest of Purchaser in the Third Party Controlled Custodial Account
and in the Reserve Account, in form and substance reasonably acceptable to the
Buyer; and

(xvi) A copy of the UCC-3 termination of financing statement to be filed in the
appropriate jurisdictions relating to the termination of the lien granted by
Seller to Bank of America, National Association pursuant to the Nationstar Loan
Agreement;

(c) Purchaser shall pay to Seller the portion of the Purchase Price due on the
Sale Date in accordance with Section 3.02(a).

(d) Seller shall provide Purchaser with copies of the following:

 

12



--------------------------------------------------------------------------------

(i) The executed Mortgage Servicing Rights Purchase and Sale Agreement;

(ii) The executed Interim Servicing Agreement;

(iii) The executed Tri-Party Agreement;

(iv) The executed Pledge Agreement;

(v) Evidence of payment in full of the loan provided under the Nationstar Loan
Agreement; and

(vi) The Transfer Confirmations.

ARTICLE III

PAYMENTS AND DISTRIBUTIONS

Section 3.01 Purchase Price and Prepayment Adjustment.

In full consideration for the purchase of the Excess Servicing Spread, and upon
the terms and conditions of this Agreement, Purchaser shall pay to Seller an
amount (the “Purchase Price”) equal to the product of (x) the aggregate
outstanding principal balance of the Mortgage Loans as of September 30, 2011,
(y) the Purchase Price Percentage and (z) 0.65; provided, that in the event full
prepayments of principal balances on the Mortgage Loans exceed an annualized
rate of seven percent (7%) by the end of 90 days after September 30, 2011 (the
“90 Day Period”), the Purchase Price shall be reduced by an amount equal to the
product of (i) the excess of (x) the aggregate amount of the full prepayments on
the Mortgage Loans during the 90 Day Period, over (y) an amount equal to product
of (A) seven percent (7%), (B) twenty-five percent (25%) and (C) the aggregate
outstanding principal balance of the Mortgage Loans as of September 30, 2011,
(ii) 0.70% and (iii) 0.65 (the “Prepayment Adjustment”). Seller shall notify
Purchaser in writing of the amount of the Prepayment Adjustment within 45 days
of the end of the 90 Day Period and shall provide support for the calculation
thereof, if any, within such 45 day period. If applicable, Seller shall remit
the Prepayment Adjustment to Purchaser within 60 days of the end of the 90 Day
Period.

Section 3.02 Payments by Purchaser.

Payments shall be paid by Purchaser to Seller by wire transfer of immediately
available federal funds, to an account designated by Seller, as follows:

(a) Purchaser will pay Seller the excess of the Purchase Price over the Holdback
Amount on the Sale Date. Five Business Days prior to the release by Seller of
any portion of the BA-Holdback pursuant to the Mortgage Servicing Rights
Purchase and Sale Agreement, Seller shall deliver notice to Purchaser of the
Mortgage Loans in respect of which the applicable portion of the BA-Holdback
will be released and the date of such release. On the date the applicable
portion of the BA-Holdback will be released as specified in such notice,

 

13



--------------------------------------------------------------------------------

Purchaser shall pay to Seller a portion of the unpaid Purchase Price
proportional to the portion of the BA-Holdback that will be released.

(b) If, subsequent to the payment of the Purchase Price or the payment of any
amounts due hereunder to either party, the outstanding principal balance of any
Mortgage Loan is found to be in error, or if for any reason the Purchase Price
or such other amounts is found to be in error, the party benefiting from the
error shall pay an amount sufficient to correct and reconcile the Purchase Price
or such other amounts and shall provide a reconciliation statement and other
such documentation to reasonably satisfy the other party concerning the accuracy
of such reconciliation. Such amounts shall be paid by the proper party within
ten (10) Business Days from receipt of satisfactory written verification of
amounts due. Any such request must be received by either party within 180 days
of the last Servicing Transfer Date.

Section 3.03 Accounts.

(a) Lockbox Account. Seller shall inform the Mortgagors of Mortgage Loans to
remit their mortgage payments to the Lockbox Account. Payments of all Servicing
Spread Collections (net of amounts withheld by Bank of America, National
Association, pursuant to and in accordance with the Interim Servicing Agreement)
received on and after the date hereof shall be transferred from the Lockbox
Account to the Third Party Controlled Custodial Account within one Business Day
of receipt and identification thereof and in any event, within two Business Days
of receipt thereof.

(b) Third Party Controlled Custodial Account.

(i) The Third Party Controlled Custodial Account will be established with Wells
Fargo Bank, National Association or with such other third party custodian or
trustee selected by Purchaser, for the sole purpose of receiving and disbursing
all Servicing Spread Collections, Servicing Agreement termination payments and
amounts representing Repurchase Prices received from Bank of America, National
Association with respect to the Mortgage Loans. The Third Party Controlled
Custodial Account will be established pursuant to the Custodial Account Control
Agreement with respect to which Purchaser is an Entitlement Holder with Control.
So long as permitted by the Custodial Account Control Agreement, Seller may
direct the disposition of funds in the Third Party Controlled Custodial Account
strictly in accordance with the Priority of Payments. Upon any material breach
of a representation, warranty or covenant by Seller hereunder, Purchaser may
elect to exercise Control over the Third Party Controlled Custodial Account.
Seller agrees to take all actions reasonably necessary, including the filing of
appropriate financing statements, to protect Purchaser’s interest in the Third
Party Controlled Custodial Account.

(ii) Seller shall inform each Agency to remit the applicable portion of any
Servicing Agreement termination payments payable after the Sale Date directly to
the Third Party Controlled Custodial Account. Any termination payment to be
directed to the Third Party Controlled Custodial Account shall be equal to the
pro rata amount by which the Mortgage Loans affected by such termination bear to
all mortgage loans of

 

14



--------------------------------------------------------------------------------

Seller affected by such termination, based upon the method in which such
termination payments are calculated in accordance with the applicable Servicing
Agreement.

(iii) If, pursuant to Section 10.03 of the Mortgage Servicing Rights Purchase
and Sale Agreement, Bank of America, National Association is required to remit
any Repurchase Price to Seller, Seller shall direct Bank of America, National
Association to deposit the Repurchase Price into the Third Party Controlled
Custodial Account.

(c) Reserve Account. The Reserve Account will be established with Wells Fargo
Bank, National Association or with such other third party custodian or trustee
selected by Purchaser. The Reserve Account will be established pursuant to the
Reserve Account Control Agreement with respect to which Purchaser is an
Entitlement Holder with Control. So long as permitted by the Reserve Account
Control Agreement, Seller may direct the disposition of funds in the Reserve
Account strictly in accordance with Section 3.05. Seller agrees to take all
actions reasonably necessary, including the filing of appropriate financing
statements, to protect Purchaser’s interest in the Reserve Account.

If at any time Seller’s Tangible Net Worth falls below $150,000,000 or if Seller
defaults in any indebtedness in excess of $10,000,000 (each, a “Reserve Account
Deposit Event”), Seller shall immediately notify Purchaser in writing that a
Reserve Account Deposit Event has occurred. On each Distribution Date upon which
a Reserve Account Deposit Event has occurred and is continuing, Seller shall be
required to transfer funds in the Third Party Controlled Custodial Account to
the Reserve Account in accordance with the Priority of Payments until the amount
of funds in the Reserve Account is equal to the Reserve Account Required Amount.
The “Reserve Account Required Amount” is equal to 25% of the fair market value
as of the date the Reserve Account Deposit Event that is then-continuing first
occurred of the Total Servicing Spread expected to be paid over the expected
remaining life of the Mortgage Loans (including any Replacement Mortgage Loans)
(the “Remaining Expected Total Servicing Spread”) determined in accordance with
the following paragraph. Seller shall immediately notify Purchaser in writing if
a Reserve Account Deposit Event is no longer continuing. Any funds in the
Reserve Account in excess of the Reserve Account Required Amount shall be
released to Seller.

For purposes of determining the fair market value of the Remaining Expected
Total Servicing Spread, Purchaser shall submit its claim for determination of
the fair market value of the Remaining Expected Total Servicing Spread, together
with such back-up information it deems appropriate to justify such fair market
value (which value shall be considered the fair market value of the Remaining
Expected Total Servicing Spread for purposes of calculating the Reserve Account
Required Amount until the final determination of such fair market value in
accordance with this paragraph). Within five (5) Business Days of Seller’s
receipt of such determination, Seller shall notify Purchaser in writing of its
acceptance or any objection to such determination of such fair market value, and
if Seller objects to such determination, together with its own determination of
such fair market value and any back-up information as it deems appropriate to
justify such fair market value (an “Objection Notice”). In the event an
Objection Notice is delivered, the parties shall negotiate in good faith a
resolution to such objection. In the event that Seller and Purchaser are unable
to resolve such objection within five (5) Business

 

15



--------------------------------------------------------------------------------

Days of the delivery of such Objection Notice, Seller and Purchaser shall
appoint a mutually acceptable nationally recognized valuation expert to
determine such fair market value of the Remaining Expected Total Servicing
Spread. The determination of such valuation expert shall be binding on Seller
and Purchaser and the fees of such valuation expert shall be borne by Seller.

Section 3.04 Priority of Payments.

On each Business Day, subject to the terms and conditions of the Custodial
Account Control Agreement, Seller or or, after the deliver of an Access
Termination Notice pursuant to the Custodial Account Control Agreement,
Purchaser) will direct the Bank to apply the monies in the Third Party
Controlled Custodial Account in the following order of priority (the “Priority
of Payments”), in every case, after giving effect to each prior item in the
Priority of Payments on such Distribution:

(a) first, from amounts in the Third Party Controlled Custodial Account
attributable to Servicing Agreement termination payments paid by an Agency with
respect to any Mortgage Loans, pro rata, (A) 65% of such termination payments to
Purchaser, and (B) 35% of such termination payments to Seller;

(b) second, on any Business Day from and including the first Business Day of a
calendar month to but excluding the Distribution Date in such calendar month, at
the option of Seller, Base Servicing Fee payable with respect to a prior
Collection Period for the Nationstar-Serviced Mortgage Loans to Seller;

(c) third, on each Distribution Date, to the extent not previously paid to
Seller in accordance with paragraph second above, any accrued and unpaid Base
Servicing Fee for the Nationstar-Serviced Mortgage Loans to Seller;

(d) fourth, on each Distribution Date, pro rata, (A) any Excess Servicing Spread
for the prior Collection Period (other than the portion thereof consisting of
termination payments paid pursuant to paragraph first above) to Purchaser and
(B) any Retained Excess Servicing Spread for the prior Collection Period (other
than the portion thereof consisting of termination payments paid pursuant to
paragraph first above) to Seller; provided, that if any indemnity payments are
then due and payable to a Purchaser Indemnitee pursuant to Section 10.01, such
indemnity payments shall be paid to Purchaser or its designee, as applicable,
from any amounts otherwise distributable pursuant to this clause (B); and
provided, further, that if a Reserve Account Deposit Event has occurred and is
continuing, any amounts distributable pursuant to this clause (B) after giving
effect to the preceding proviso shall be transferred to the Reserve Account to
the extent necessary to cause the amount of funds on deposit in the Reserve
Account to equal the Reserve Account Required Amount; and

(e) fifth, on each Distribution Date, to Seller, any other amounts remaining on
deposit in the Third Party Controlled Custodial Account.

All payments to Purchaser or Seller shall be made by wire transfer of
immediately available federal funds to an account designated by Purchaser or
Seller, as applicable, to Bank.

 

16



--------------------------------------------------------------------------------

Section 3.05 Withdrawals from the Reserve Account.

On any Business Day, at the instruction of Purchaser, Seller shall direct the
Bank to apply funds in the Reserve Account, if any, to the payment of indemnity
payments payable to a Purchaser Indemnitee pursuant to Section 10.01. If on any
Business Day a Reserve Account Deposit Event is not then continuing and all
outstanding indemnity payments payable to Purchaser Indemnitees have been paid
in full, Seller may direct the Bank to distribute any remaining funds in the
Reserve Account to, or as directed by, Seller. If there are any funds remaining
in the Reserve Account after the Excess Servicing Spread and all indemnity
payments payable to Purchaser Indemnities have been paid in full, Seller shall
direct the Bank to distribute such remaining funds to, or as directed by,
Seller.

Section 3.06 Payment to Seller of Base Servicing Fee.

Seller shall be entitled to payment of the Base Servicing Fee for
Nationstar-Serviced Mortgage Loans only to the extent funds are available
therefor in the Third Party Controlled Custodial Account. Under no circumstances
shall Purchaser be liable to Bank of America, National Association or Seller for
payment of the Base Servicing Fee. In the event servicing of the Mortgage Loans
is transferred to sub-servicers for any reason, the servicing fees and expenses
of such sub-servicers shall be paid by Seller and in no event will the amount of
Servicing Spread Collections or termination payments otherwise allocable to the
Excess Servicing Spread be reduced due to the payment of sub-servicing fees and
expenses.

Section 3.07 Intent and Characterization.

(a) Seller and Purchaser intend that the sale of the Excess Servicing Spread
pursuant to this Agreement constitute a valid sale of the Excess Servicing
Spread from Seller to Purchaser, conveying good title to the Excess Servicing
Spread free and clear of any Lien and that the beneficial interest in and title
to the Excess Servicing Spread not be part of Seller’s estate in the event of
the bankruptcy of Seller. Seller and Purchaser intend and agree to treat the
transfer and assignment of the Excess Servicing Spread as an absolute sale for
tax purposes, and as an absolute and complete conveyance of title for property
law purposes. Except for financial accounting purposes, neither party intends
the transactions contemplated hereby to be characterized as a loan from
Purchaser to Seller.

In the event (but only in the event) that the conveyance of the Excess Servicing
Spread is characterized by a court or governmental authority as security for a
loan rather than a sale, Seller will be deemed to have granted to Purchaser, and
Seller hereby grants to Purchaser, a security interest in all of its right,
title and interest in, to and under the Excess Servicing Spread and all proceeds
thereof as security for a loan in the amount of the Purchase Price.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement to Purchaser to enter into this Agreement, Seller represents
and warrants to Purchaser as of the Sale Date as follows:

 

17



--------------------------------------------------------------------------------

Section 4.01 Due Incorporation and Good Standing.

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans. Seller has, in full force and effect
(without notice of possible suspension, revocation or impairment), all required
permits, approvals, licenses, and registrations to conduct all activities in all
states in which its activities with respect to the Mortgage Loans or the
Mortgage Servicing Rights require it to be licensed, registered or approved in
order to service the Mortgage Loans and own the Mortgage Servicing Rights,
unless the failure to obtain such permits, approvals, licenses and registrations
would not reasonably be expected to have a material adverse effect on Seller’s
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.

Section 4.02 Authority and Capacity.

Seller has all requisite corporate power, authority and capacity, subject to
approvals required pursuant to Section 4.03 hereof, to enter into this Agreement
and each other Transaction Document to which it is a party and to perform the
obligations required of it hereunder and thereunder. The execution and delivery
of this Agreement and each other Transaction Document and the consummation of
the transactions contemplated hereby and thereby have each been duly and validly
authorized by all necessary corporate action. This Agreement constitutes, and
each other applicable Transaction Document to which Seller is a party
constitutes or will constitute, a valid and legally binding agreement of Seller
enforceable in accordance with its terms, and no offset, counterclaim or defense
exists to the full performance by Seller of this Agreement or such other
Transaction Document, except as the same may be limited by bankruptcy,
insolvency, reorganization and similar laws affecting the enforcement of
creditors’ rights generally and by general equity principles.

Section 4.03 Owner Consents.

Seller has obtained all necessary approvals, agreements and consents of the
Owner with respect to the transfer of the Mortgage Servicing Rights from Bank of
America, National Association and the transactions contemplated by the
Transaction Documents with respect to Mortgage Loans owned by Owner on or prior
to the Sale Date.

Section 4.04 Title to the Mortgage Servicing Rights.

Seller is the lawful owner of the Mortgage Servicing Rights, is responsible for
the maintenance of the Related Escrow Accounts, and has the sole right and
authority to transfer the Excess Servicing Spread as contemplated hereby. The
transfer, assignment and delivery of the Excess Servicing Spread shall be free
and clear of any and all claims, charges, defenses, offsets, Liens and
encumbrances of any kind or nature whatsoever other than Permitted Liens. If
required by the applicable Agency, such Agency has consented to the transfer of
the Excess Servicing Spread with respect to Mortgage Loans owned by such Agency
to Purchaser.

 

18



--------------------------------------------------------------------------------

Section 4.05 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document by Seller, compliance with the terms hereof and thereof and
the consummation of the transactions contemplated hereby and thereby did not,
and will not, violate, conflict with, result in a breach of, constitute a
default under, be prohibited by or require any additional approval under its
certificate of incorporation or bylaws, any instrument or agreement to which it
is a party or by which it is bound or which affects the Excess Servicing Spread,
or any state or federal law, rule or regulation or any judicial or
administrative decree, order, ruling or regulation applicable to it or to the
Excess Servicing Spread.

Section 4.06 No Accrued Liabilities.

To the best of Seller’s knowledge, there are no accrued liabilities of Bank of
America, National Association or of Seller with respect to the Mortgage Loans or
the Mortgage Servicing Rights or circumstances under which such accrued
liabilities will arise against Purchaser as purchaser of the Excess Servicing
Spread.

Section 4.07 Seller/Servicer Standing.

Seller is an approved Freddie Mac seller/servicer in good standing with the
requisite financial criteria and adequate resources to complete the transactions
contemplated hereby on the conditions stated herein.

Section 4.08 MERS Membership.

Seller is a member in good standing under the MERS system.

Section 4.09 Agency Set-off Rights.

Seller has no actual notice, including any notice received from any Agency, or
any reason to believe, that, other than in the normal course of Seller’s
business, any circumstances exist that would result in Seller being liable to
any Agency for any amount due by reason of: (i) any breach of servicing
obligations or breach of mortgage selling warranty to an Agency under servicing
agreements relating to Seller’s entire servicing portfolio for such Agency
(including without limitation any unmet mortgage repurchase obligation),
(ii) any unperformed obligation with respect to mortgage loans that Seller is
servicing for an Agency under the regular servicing option or other mortgages
subject to recourse agreements, (iii) any loss or damage to an Agency by reason
of any inability to transfer to a purchaser of the servicing rights Seller’s
selling and servicing representations, warranties and obligations, as well as
any existing MBS recourse (regular servicing option) obligations, or other
recourse obligations, or (iv) any other unmet obligations to an Agency under a
servicing contract relating to Seller’s entire servicing portfolio with such
Agency.

Section 4.10 Ability to Perform; Solvency.

Seller does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement. Seller is
Solvent and the sale of

 

19



--------------------------------------------------------------------------------

the Excess Servicing Spread will not cause Seller to become insolvent. The sale
of the Excess Servicing Spread is not undertaken to hinder, delay or defraud any
of the creditors of Seller. The consideration received by Seller upon the sale
of the Excess Servicing Spread constitutes fair consideration and reasonably
equivalent value therefor.

Section 4.11 Repayment of Bank of America Loan.

The loan provided under the Nationstar Loan Agreement shall be paid in full, the
Nationstar Loan Agreement shall be terminated, all Liens pursuant to the
Nationstar Loan Agreement shall be released and all financing statements
relating to the Nationstar Loan Agreement shall be terminated as of the Sale
Date.

Section 4.12 Material Documents.

Seller has provided Purchaser with executed copies of all material agreements
and documents, and any amendments thereto as of the Sale Date, relating to
Seller’s acquisition of the Mortgage Servicing Rights from Bank of America,
National Association and the servicing of the Mortgage Loans.

ARTICLE V

REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE

LOANS AND SERVICING

As further inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser, as of the Sale Date, as follows:

Section 5.01 Servicing Agreements; Applicable Laws.

Each of Bank of America, National Association and Seller has performed its
obligations in all material respects in accordance with the terms of the related
Mortgage Note, Mortgage, Servicing Agreements and Applicable Law.

Section 5.02 Related Escrow Accounts.

All Related Escrow Accounts are being, and have been, maintained in accordance
with Applicable Law and in accordance with the Servicing Agreements and the
terms of the related Mortgages and other Mortgage Loan documents; and, except as
to payments which are past due under Mortgage Notes, all balances required by
the Mortgages or other Mortgage Loan Documents to be paid to Seller for the
account of the Mortgagors are on deposit in the appropriate Related Escrow
Account.

Section 5.03 Accuracy of Servicing Information.

The information in the Schedule of Mortgage Loans in Exhibit A attached hereto
pertaining to the Mortgage Loans and the Mortgage Servicing Rights, is true and
correct in all material respects as of the date specified. The characteristics
of the Mortgage Loans and the Mortgage Servicing Rights described in such data
tapes are in the aggregate substantially similar

 

20



--------------------------------------------------------------------------------

to that described in such Schedule of Mortgage Loans, except for ordinary
changes based on routine servicing activities and the application of eligibility
criteria for Excluded Loans to the Mortgage Servicing Rights to be included in
this transaction.

Section 5.04 Excluded Loans.

As of the Cut-off Date, none of the Mortgage Loans were Excluded Loans.

Section 5.05 No Purchaser Responsibility.

Notwithstanding the sale of the Mortgage Servicing Rights for the Mortgage Loans
by Bank of America, National Association to Seller, based on and subject to the
terms of the Tri-Party Agreement, Bank of America, National Association retains
any remaining obligations to Owner under the Servicing Agreements with Owner for
the Mortgage Loans, including repurchase, indemnification and make-whole
obligations, in respect of a breach of the selling representations and
warranties in connection with the sale of the Mortgage Loans to Owner, or the
failure of Bank of America, National Association or prior servicers to comply
with the servicing obligations with respect to the Mortgage Loans prior to the
applicable Servicing Transfer Date. Purchaser shall have no responsibility,
liability or other obligation whatsoever under any Servicing Agreement or with
respect to any Mortgage Loan, or to make any advance thereunder, or to pay any
servicing fees.

Section 5.06 Location of Credit Files.

All of the Mortgage Documents are held by custodians in the locations specified
in Exhibit D, unless temporarily removed for enforcement purposes in the normal
course of servicing. Seller will notify Purchaser in writing of any changes in
locations of the Mortgage Documents in Exhibit D.

Section 5.07 Representations Concerning the Excess Servicing Spread.

(a) Seller has not assigned, pledged, conveyed, or encumbered the Excess
Servicing Spread to any other Person (other than Permitted Liens) and
immediately prior to the sale of the Excess Servicing Spread, Seller was the
sole owner of the Excess Servicing Spread and had good and marketable title
thereto (subject to the rights of Freddie Mac under the Servicing Agreements and
the Tri-Party Agreement), free and clear of all Liens (other than Permitted
Liens), and no Person, other than Purchaser, has any Lien (other than Permitted
Liens) on the Excess Servicing Spread. No security agreement, financing
statement, equivalent security or lien instrument or continuation statement
covering all or any part of the Excess Servicing Spread which has been signed by
Seller or which Seller has authorized any other Person to sign or file or
record, is on file or of record with any public office, except such as may have
been terminated or filed by or on behalf of Purchaser.

(b) The grant of a security interest by Seller to Purchaser on the Excess
Servicing Spread does not and will not violate any Requirement of Law, the
effect of which violation is to render void or voidable such assignment.

 

21



--------------------------------------------------------------------------------

(c) Upon the filing of financing statements on Form UCC-1 naming Purchaser as
“Secured Party” and Seller as “Debtor”, and describing the Excess Servicing
Spread, in the jurisdictions and recording offices listed on Exhibit H attached
hereto, the security interests granted hereunder in the Excess Servicing Spread
will constitute perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of Purchaser in, to and under
the Excess Servicing Spread.

(d) Purchaser has and will continue to have the full right, power and authority
to pledge the Excess Servicing Spread, and the Excess Servicing Spread may be
further assigned without any requirement, in each case, subject only to
applicable Agency consent.

(e) Each Servicing Agreement (other than with respect to Mortgage Loans owned by
Seller) constitutes an Eligible Servicing Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants as of the Sale Date as follows:

Section 6.01 Due Incorporation and Good Standing.

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary .

Section 6.02 Authority and Capacity.

Purchaser has all requisite corporate power, authority and capacity to enter
into this Agreement and each other Transaction Document to which it is a party
and to perform the obligations required of it hereunder and thereunder. The
execution and delivery of this Agreement and each other Transaction Document to
which it is a party and the consummation of the transactions contemplated hereby
and thereby have each been duly and validly authorized by all necessary
corporate action. This Agreement constitutes, and each other applicable
Transaction Document to which Purchaser is a party constitutes or will
constitute, a valid and legally binding agreement of Purchaser enforceable in
accordance with its terms, and no offset, counterclaim or defense exists to the
full performance by Purchaser of this Agreement or such other Transaction
Document, except as the same may be limited by bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally and by general equity principles.

Section 6.03 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document to which it is a party by Purchaser, its compliance with
the terms hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not violate, conflict with, result in a
breach of, constitute a default under, be prohibited by or require any

 

22



--------------------------------------------------------------------------------

additional approval under its certificate of incorporation or bylaws, any
instrument or agreement to which it is a party or by which it is bound, or any
state or federal law, rule or regulation or any judicial or administrative
decree, order, ruling or regulation applicable to it, in each case which
violation, conflict, breach or requirement would reasonably be expected to have
a material adverse effect on Purchaser’s ability to perform its obligations
under this Agreement and any other Transaction Document to which it is a party.

Section 6.04 Sophisticated Purchaser.

Purchaser is a sophisticated investor and its bid and decision to purchase the
Excess Servicing Spread is based upon Purchaser’s own independent experience,
knowledge, due diligence and evaluation of this transaction. Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by Seller other than
the representations and warranties made by Seller herein.

ARTICLE VII

SELLER COVENANTS

Seller covenants and agrees as follows:

Section 7.01 Servicing Obligations.

(a) Pursuant to the Mortgage Servicing Rights Purchase and Sale Agreement, with
respect to each Mortgage Loan, either Bank of America, National Association or
Seller shall pay, perform and discharge all liabilities and obligations relating
to the Servicing, including all liabilities and obligations under the Mortgage
Loan Documents, Applicable Law and the Servicing Agreements; and shall pay,
perform and discharge all the rights, obligations and duties with respect to the
Related Escrow Accounts as required by the applicable Agency, the Servicing
Agreements, the Mortgage Loan Documents and all Applicable Law.

(b) Under no circumstances shall Purchaser be responsible for the Servicing acts
and omissions of Bank of America, National Association, Seller or any other
servicer or any originator of the Mortgage Loans, or for any servicing related
obligations or liabilities of any servicer in the Servicing Agreements or of any
Person under the Mortgage Loan Documents, or for any other obligations or
liabilities of either Bank of America, National Association or Seller.

(c) Upon termination of any Servicing Agreement, Seller shall remain liable to
Purchaser and the applicable Agency for all liabilities and obligations incurred
by Servicer or its designee while Seller or its designee was acting as Servicer
thereunder.

Section 7.02 Cooperation.

Seller shall cooperate with and assist Purchaser, as reasonably requested, in
carrying out the purposes of this Agreement. Seller will cooperate and assist
Purchaser, as reasonably requested and at the reasonable expense of Purchaser,
in obtaining consents from any Agency as may be required or advisable to assign,
transfer, deliver, hypothecate, pledge, subdivide, finance

 

23



--------------------------------------------------------------------------------

or otherwise deal with the Excess Servicing Spread. If Seller is terminated
under any Servicing Agreement, Seller shall cooperate fully and at its own
expense in transferring such Servicing.

Section 7.03 Financing Statements.

Seller hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Purchaser may determine, in its sole discretion, are
necessary or advisable to perfect the sale of the Excess Servicing Spread and
the security interests granted to Purchaser in connection herewith. Seller
agrees to execute financing statements in form reasonably acceptable to
Purchaser and Seller at the request of Purchaser in order to reflect Purchaser’s
interest in the Excess Servicing Spread, the Third Party Controlled Custodial
Account and the Reserve Account.

Section 7.04 Supplemental Information.

From time to time prior to and after the applicable Servicing Transfer Date with
respect to each Mortgage Loan, Seller promptly shall furnish Purchaser such
incidental information, which is reasonably available to Seller, supplemental to
the information contained in the documents and schedules delivered pursuant to
this Agreement, as may reasonably be requested to monitor performance of the
Mortgage Loans and the payment of the Excess Servicing Spread.

Section 7.05 Access to Information.

From time to time, at such times as are reasonably convenient to Seller,
Purchaser or its designees may conduct audits or visit and inspect any of the
Mortgage Loans or places where the Credit Files are located, to examine the
Credit Files, internal controls and procedures maintained by Seller and its
agents, and take copies and extracts therefrom, and to discuss Seller’s affairs
with its officers, employees and, upon notice to Seller, independent
accountants. Seller hereby authorizes such officers, employees and independent
accountants to discuss with Purchaser the affairs of Seller. Any audit provided
for herein will be conducted in accordance with Seller’s rules respecting safety
and security on its premises, in accordance with applicable privacy and
confidentiality laws and without materially disrupting operations.

Section 7.06 Home Affordable Modification Program.

With respect to any Mortgage Loans that have been modified or that are or will
be in a modification trial period as part of the U.S. Department of the
Treasury’s Home Affordable Modification Program (“HAMP”) (such Mortgage Loans,
the “HAMP Loans”), Seller represents and warrants that it will continue to
service such HAMP Loan in accordance with the HAMP terms and will ensure the
timely compliance and filing of any appropriate HAMP documentation with the
applicable regulator.

Section 7.07 Distribution Date Data Tapes and Reports.

Seller shall deliver the following to Purchaser two Business Days prior to each
Distribution Date:

 

24



--------------------------------------------------------------------------------

(a) An Electronic Data File in form and substance acceptable to Purchaser
containing, for each Mortgage Loan, principal, interest and Servicing Spread
Collections, and delinquency status (i.e. 30, 60, 90, FCL, REO) as of the last
day of the prior Collection Period;

(b) A Summary Activity Report with respect to the Mortgage Loans with respect to
the prior Collection Period containing:

(i) Aggregate Beginning Principal Balance as of the first and last date of the
Collection Period,

(ii) Aggregate Regular Principal Collected,

(iii) Aggregate Noncash Principal,

(iv) Aggregate Interest Collected,

(v) Aggregate Liquidation Principal,

(vi) Aggregate Curtailments,

(vii) Liquidations,

(viii) Short Sales,

(ix) Aggregate Principal Balance of Refinanced Mortgage Loans, and (1) for each
Refinanced Loan, the Principal Balance, the applicable Servicing Spread, the
final maturity date, the mortgage interest rate, the loan-to-value ratio and the
FICO score, and (2) for each Mortgage Loan that was refinanced by a lender other
than Sender or an affiliate thereof, to the extent such information is known to
Seller in the ordinary course of business, the name of such lender and the
mortgage interest rate of the newly originated residential mortgage loan;

(c) A Delinquency Report with respect to the Mortgage Loans containing:

(i) The aggregate outstanding principal balance of the Mortgage Loans and
percentages of the aggregate outstanding principal balance of the Mortgage Loans
in each of the following categories as of the last day of the prior Collection
Period:

 

  (1) Current Mortgage Loans,

 

  (2) 0-29 days delinquent,

 

  (3) 30-59 days delinquent,

 

  (4) 60-89 days delinquent,

 

  (5) 90 days or more delinquent,

 

  (6) Mortgage Loans in Foreclosure,

 

25



--------------------------------------------------------------------------------

  (7) Mortgage Loans with respect to which the related Mortgaged Properties have
become real estate owned properties, and

 

  (8) Mortgage Loans in which the Mortgagor is in bankruptcy;

(ii) For each of the above categories, a roll report showing the migration of
Mortgage Loans in such category from the last day of the second prior Collection
Period;

(d) A Disbursement Report for such Distribution Date containing:

(i) The Servicing Spread Collections for the prior Collection Period,

(ii) The Base Servicing Fee paid to each of Bank of America, National
Association and to Seller (broken down by components),

(iii) The amount of the Excess Servicing Spread paid to Purchaser,

(iv) The amount of funds, if any, transferred to the Reserve Account,

(v) The amount of Purchaser Indemnities, if any, paid from each of the Third
Party Controlled Custodial Account or the Reserve Account, and

(vi) The amount of funds paid to Seller from the Reserve Account.

Section 7.08 Financial Statements and Officer’s Certificates.

(a) If Seller’s financial statements are not filed with the U.S. Securities and
Exchange Commission and are not publicly available, Seller shall deliver to
Purchaser copies of Seller’s most recent audited quarterly financial statements
within 45 days of the end of each of Seller’s fiscal quarters and its most
recent audited annual financial statements within 90 days of the end of each of
Seller’s fiscal years.

(b) Within 45 days of the end of each of Seller’s fiscal quarters, Seller shall
deliver to Purchaser a certificate from a duly authorized officer of Seller
certifying whether or not Seller has a Tangible Net Worth of at least
$150,000,000 (and shall provide a calculation of its determination of its
Tangible Net Worth) and whether or not Seller is in default in any indebtedness
in excess of $10,000,000.

Section 7.09 Monthly Management Calls.

Within five Business Days after each Distribution Date, Seller shall make its
management team and other appropriate officers and employees available to
Purchaser to discuss by telephone the performance of the Mortgage Loans and the
performance of the parties under the Transaction Documents.

Section 7.10 Timely Payment of Agency Obligations.

 

26



--------------------------------------------------------------------------------

Seller shall pay all of its obligations to the Agencies in a timely manner so as
to avoid exercise of any right of set-off by any Agency against Seller.

Section 7.11 Servicing Agreements.

Seller will service the Mortgage Loans in accordance with Accepted Servicing
Practices and will perform its obligations in all material respects in
accordance with the Servicing Agreements and Applicable Law. Without the express
written consent of Purchaser (which consent may be withheld in its absolute
discretion), Seller shall not (a) terminate or amend its Mortgage Servicing
Rights, (b) expressly provide any required consent to any termination, amendment
or modification of any Servicing Agreements either verbally or in writing, or
(c) expressly provide any required consent to any termination, amendment or
modification of any other servicing agreements or enter into any other agreement
or arrangement with any Agency that may be reasonably material to Purchaser
either verbally or in writing. Seller shall conduct its business and perform its
obligations under the Servicing Agreements and under the Pledge Agreement in a
manner such that the applicable Agency will not have cause to terminate any
Servicing Agreement. Notwithstanding the foregoing, in no event will the
prohibitions contained in this Section 7.11 apply to any amendments or
modifications of the Servicing Agreements applicable to Mortgage Loans owned by
Seller which do not affect the Total Servicing Spread with respect to such
Mortgage Loans.

Section 7.12 Transfer of Mortgage Servicing Rights.

If Seller intends to assign, transfer or sell any of its Mortgage Servicing
Rights to a replacement servicer, to the extent permitted by law, (a) Seller
shall consult with Purchaser and Purchaser shall participate in the assignment,
transfer and sale of such Mortgage Servicing Rights, and (b) Seller shall obtain
the written consent of Purchaser prior to any assignment, transfer or sale
thereof.

Section 7.13 Consents to Transaction Documents.

Seller shall not terminate, amend, amend and restate, modify or waive any
conditions or provisions of any Transaction Document without the express written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned.

Section 7.14 Accounts.

Seller shall inform the Mortgagors of Mortgage Loans at its own expense to remit
their mortgage payments to the Lockbox Account, and any change in such
instructions shall only be permitted with the express written consent of
Purchaser.

Section 7.15 Notification of Certain Events.

Seller shall promptly notify Purchaser of any event which, with the passage of
time, could reasonably be expected to result in a termination of any servicing
agreement between Seller and any Agency. Seller shall provide Purchaser with
copies of any notices from the Agencies of any breach, potential breach, default
or potential default by Seller under any servicing agreement between Seller and
such Agencies, and with copies of any notices from the

 

27



--------------------------------------------------------------------------------

Agencies of any termination, potential termination or threatened termination of
any servicing agreement entered into between Seller and such Agencies. Seller
shall promptly forward copies of any material notices received from the Agencies
or from any Governmental Authority with respect to the Mortgage Loans. Seller
shall provide Purchaser with (a) copies of all amendments to the Transaction
Documents, the Servicing Agreements (other than with respect to Mortgage Loans
owned by Seller) and the agreements relating to Seller’s acquisition of the
Mortgage Servicing Rights from Bank of America, National Association, (b) with
respect to Mortgage Loans owned by Seller, copies of all material amendments to
the Servicing Agreements, and (c) copies of any other agreements Seller enters
into with any Agency that may be reasonably material to Purchaser, in each case,
promptly after execution thereof.

Section 7.16 Financing; Pledge of Excess Servicing Spread.

Seller shall not pledge, obtain Seller financing for, or otherwise permit any
Lien of any creditor of Seller to exist on, any portion of the Servicing Spread
Collections without the prior written consent of Purchaser. Seller’s financial
statements shall contain footnotes indicating that the Excess Servicing Spread
has been sold, and Seller does not maintain any ownership interest therein.

Section 7.17 Existence, etc.

Seller shall:

(a) preserve and maintain its legal existence and all of its material licenses
required to service the Mortgage Loans;

(b) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending and real estate settlement procedures) if failure to comply with such
requirements could be reasonably likely (either individually or in the
aggregate) to have a material adverse effect on its ability to perform its
obligations hereunder or under any other Transaction Document;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied, and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves;

(d) not move its chief executive office or chief operating office from the
addresses referred to in Exhibit H unless it shall have provided Purchaser not
less than thirty (30) days prior written notice of such change;

(e) pay and discharge all material taxes, assessments and governmental charges
or levies imposed on it or its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained. Seller and its subsidiaries shall file on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it;

 

28



--------------------------------------------------------------------------------

(f) keep in full force and effect the provisions of its charter documents,
by-laws, operating agreements or similar organizational documents in each case
to the extent reasonably necessary to perform its obligations hereunder or under
any other Transaction Documents;

(g) keep in full force and effect all agreements and instruments by which it or
any of its properties may be bound and all applicable decrees, orders and
judgments, in each case to the extent reasonably necessary to perform its
obligations hereunder or under any other Transaction Document; and

(h) comply with its obligations under the Transaction Documents to which it is a
party and with the Pledge Agreement and each other agreement entered into with
Freddie Mac and each other Agency.

Section 7.18 Consent to Sub-Servicing.

Subject to the rights of an applicable Agency, Seller will not permit any Person
other than Bank of America, National Association to service the BA-Serviced
Mortgage Loans or any Person other than Seller to service or sub-service the
Nationstar-Serviced Mortgage Loans without the prior written consent of
Purchaser, in each case other than third-party vendors customarily employed by
servicers in the ordinary course of business in accordance with prudent mortgage
servicing practices.

Section 7.19 Nonpetition Covenant.

Seller shall not, prior to the date that is one year and one day after the
payment in full of the Excess Servicing Spread, petition or otherwise invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against Purchaser under any insolvency law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of Purchaser or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of Purchaser.

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser under this Agreement are subject to the
satisfaction of the following conditions as of the Sale Date:

Section 8.01 Correctness of Representations and Warranties.

The representations and warranties made by Seller in this Agreement and each
other Transaction Document to which Seller is a party are true and correct in
all material respects.

Section 8.02 Compliance with Conditions.

 

29



--------------------------------------------------------------------------------

All of the terms, covenants, conditions and obligations of this Agreement and
each other Transaction Document required to be complied with and performed by
Seller shall have been duly complied with and performed in all material
respects.

Section 8.03 Corporate Resolution.

Purchaser shall have received from Seller a certified copy of its corporate
resolution approving the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, together with such other certificates of incumbency and
other evidences of corporate authority as Purchaser or its counsel may
reasonably request.

Section 8.04 No Material Adverse Change.

Between the date of execution of this Agreement and the Sale Date, there shall
not have been any change to Seller’s financial condition or in the Mortgage
Servicing Rights, the Mortgage Loans, the Related Escrow Accounts or to Seller’s
relationship with, or authority from, any Agency that in each case will likely
materially and adversely affect the consummation of the transactions
contemplated hereby.

Section 8.05 No Actions.

There shall not have been commenced or, to the best of Seller’s knowledge,
threatened any action, suit or proceeding which will likely materially and
adversely affect the consummation of the transactions contemplated by any
Transaction Document.

Section 8.06 Consents.

The parties shall have obtained all consents, approvals or other requirements of
third parties required for the consummation of the transactions, including Owner
approval as contemplated by Section 4.03.

Section 8.07 Delivery of Transaction Documents.

Seller shall have delivered copies of each executed Transaction Document that is
entered into on the Sale Date or that was entered into prior to the Sale Date to
Purchaser.

Section 8.08 Certificate of Seller.

Seller shall have provided Purchaser a certificate, substantially in the form
attached hereto as Exhibit B, signed by an authorized officer of Seller dated as
of such date, applicable to the transactions contemplated by this Agreement, to
the effect that: (a) each of Seller’s representations and warranties made in
this Agreement and each other Transaction Document to which Seller is a party is
true and correct in all material respects as of such date; (b) all of the terms,
covenants, conditions and obligations of this Agreement and each other
Transaction Document to which Seller is a party that required to be complied
with and performed by Seller at or prior to the Sale Date have been duly
complied with and performed in all material respects; and (c) the conditions set
forth in Section 8.04 and in Section 8.05 have been satisfied.

 

30



--------------------------------------------------------------------------------

Section 8.09 Valuation.

Phoenix Capital Inc. shall have delivered to Purchaser its opinion that the Base
Servicing Fee of the Mortgage Loans and the Purchase Price of the Excess
Servicing Spread is fair and reasonable.

Section 8.10 True Sale Opinion.

Bingham McCutchen LLP shall have furnished their written opinion, in form and
substance satisfactory to Purchaser, dated the Sale Date, with respect to the
characterization of the transfer of the Excess Servicing Spread by Seller to
Purchaser as a sale.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligations of Seller under this Agreement are subject to the satisfaction
of the following conditions as of the Sale Date:

Section 9.01 Correctness of Representations and Warranties.

The representations and warranties made by Purchaser in this Agreement are, and
shall continue to be, true and correct in all material respects.

Section 9.02 Compliance with Conditions.

All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser shall have been duly
complied with and performed in all material respects.

Section 9.03 Corporate Resolution.

Seller shall have received from Purchaser a certified copy of its corporate
resolution approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, together with such other
certificates of incumbency and other evidences of corporate authority as Seller
or its counsel may reasonably request.

Section 9.04 Certificate of Purchaser.

Purchaser shall have provided Seller a certificate, substantially in the form
attached hereto as Exhibit C, signed by an authorized officer of Purchaser dated
as of such date, applicable to the transactions contemplated by this Agreement,
to the effect that: (a) each of Purchaser’s representations and warranties made
in this Agreement is true and correct in all material respects as of such date;
(b) all of the terms, covenants, conditions and obligations of this Agreement
required to be complied with and performed by Purchaser at or prior to the Sale
Date have been duly complied with and performed in all material respects; and
(c) the conditions set forth in Section 9.05 and in Section 9.06 have been
satisfied.

 

31



--------------------------------------------------------------------------------

Section 9.05 No Material Adverse Change.

Between the date of execution of this Agreement and the Sale Date, there shall
not have been any change to Purchaser’s financial condition that will likely
materially and adversely affect the consummation of the transactions
contemplated hereby.

Section 9.06 No Actions.

There shall not have been commenced or, to the best of Purchaser’s knowledge,
threatened any action, suit or proceeding that will likely materially and
adversely affect the consummation of the transactions contemplated hereby.

ARTICLE X

INDEMNIFICATION; CURE OR REPURCHASE

Section 10.01 Indemnification by Seller.

Seller shall indemnify, defend and hold Purchaser, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Purchaser Indemnitees”) harmless from and
shall reimburse the applicable Purchaser Indemnitee for any Losses suffered or
incurred by any Purchaser Indemnitee after the Sale Date which results from:

(a) Any material breach of a representation or warranty by Seller, or
non-fulfillment of any covenant or obligation of Seller, contained in this
Agreement;

(b) Any servicing act or omission of Bank of America, National Association or
any prior servicer relating to any Mortgage Loan and any act or omission of any
party related to the origination of any Mortgage Loan;

(c) Any act, error or omission of Seller in servicing any of the Mortgage Loans,
including improper action or failure to act when required to do so;

(d) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees resulting from any of the items described in Section 10.01(a) –
(c) above; and

(e) Any exercise of any rights of setoff or other netting arrangements by any
Agency against Seller that results in a decrease in Servicing Agreements
termination payments due to Seller with respect to the Mortgage Loans from the
Agency or in a shortfall of funds to pay the Excess Servicing Spread;

provided, however, that the applicable Purchaser Indemnitee has taken all
reasonable and appropriate actions to mitigate any such losses, damages,
deficiencies, claims, causes of action or expenses, which such failure of
mitigation shall not relieve Seller of its indemnification obligations in this
Section 10.01 but may affect the amount of such obligation. Purchaser shall
notify Seller promptly after receiving written notice of the assertion of any
litigation, proceedings, governmental investigations, orders, injunctions,
decrees or any third party claims

 

32



--------------------------------------------------------------------------------

subject to indemnification under this Agreement (each, a “Third Party Claim”).
Upon receipt of such notice of a Third Party Claim, Seller shall have the right
to assume the defense of such Third Party Claim using counsel of its choice
reasonably satisfactory to the applicable Purchaser Indemnitee, but may not
enter into any settlement without the prior written consent of the applicable
Purchaser Indemnitee, which shall not be unreasonably withheld. A Purchaser
Indemnitee shall have the right to select separate counsel and to otherwise
separately defend itself at its own expense but shall not consent to the entry
of a judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of Seller, which consent shall not be
unreasonably withheld. Any exercise of such rights by a Purchaser Indemnitee
shall not relieve Seller of its obligations and liabilities under this
Section 10.01 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, the
applicable Purchaser Indemnitee shall be required to cooperate in good faith
with Seller to ensure the proper and adequate defense of such Third-Party Claim.
For the avoidance of doubt, Seller’s obligations for Purchaser Indemnities shall
not be limited to funds available in the Third Party Controlled Custodial
Account or the Reserve Account.

Section 10.02 Indemnification by Purchaser.

Purchaser shall indemnify, defend and hold Seller, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Seller Indemnitees”) harmless from and shall
reimburse the applicable Seller Indemnitee for any Losses suffered or incurred
by any Seller Indemnitee which result from:

(a) Any material breach of a representation or warranty by Purchaser, or
non-fulfillment of any covenant or obligation of Purchaser contained in this
Agreement; and

(b) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees, the basis for which occurred after the Sale Date, resulting from any of
the items described in Section 10.02(a) above;

provided, however, that the applicable Seller Indemnitee has taken all
reasonable and appropriate actions to mitigate any such losses, damages,
deficiencies, claims, causes of action or expenses, which such failure of
mitigation shall not relieve Purchaser of its indemnification obligations in
this Section 10.02 but may affect the amount of such obligation. Seller shall
notify Purchaser promptly after receiving written notice of the assertion of any
litigation, proceedings, governmental investigations, orders, injunctions,
decrees or any third party claims subject to indemnification under this
Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a Third
Party Claim, Purchaser shall have the right to assume the defense of such Third
Party Claim using counsel of its choice reasonably satisfactory to the
applicable Seller Indemnitee, but may not enter into any settlement without the
prior written consent of Purchaser, which shall not be unreasonably withheld. A
Seller Indemnitee shall have the right to select separate counsel and to
otherwise separately defend itself but shall not consent to the entry of a
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld. Any exercise of such rights by a Seller Indemnitee shall
not relieve Purchaser of its obligations and liabilities under this
Section 10.02 or any other provision of this Agreement. With respect to any
Third

 

33



--------------------------------------------------------------------------------

Party Claim subject to indemnification under this Agreement, the applicable
Seller Indemnitee shall be required to cooperate in good faith with Purchaser to
ensure the proper and adequate defense of such Third-Party Claim.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Costs and Expenses.

Except as otherwise provided herein, Purchaser and Seller shall each pay the
expenses incurred by it or its affiliates in connection with the transactions
contemplated hereby.

Section 11.02 Confidentiality.

Each party understands that certain information which it has been furnished and
will be furnished in connection with this transaction, including, but not
limited to information concerning business procedures, servicing fees or prices,
Non Public Personal Information and/or Personally Identifiable Financial
Information (as those terms are defined in Sections 573.3(n) and (o) of the
Office of Thrift Supervision Regulations on Privacy of Consumer Information
published at 12 C.F.R. Chapter V implementing Title V of the Gramm-Leach-Bliley
Act), policies or plans of the other party or any of its affiliates, is
confidential and proprietary, and each party agrees that it will maintain the
confidentiality of such information and will not disclose it to others (except
for its affiliates and its and their respective directors, managers, officers,
employees, financing sources, agents, representatives and advisors), or use it
except in connection with the proposed acquisition contemplated by this
Agreement, without the prior written consent of the party furnishing such
information. Information which is generally known in the industry concerning a
party or among such party’s creditors generally or which has been disclosed to
the other party by third parties who have a right to do so shall not be deemed
confidential or proprietary information for these purposes. If Purchaser, any of
its affiliates or any officer, director, employee or agent of any of the
foregoing is at any time requested or required to disclose any information
supplied to it in connection with the transactions contemplated hereby,
Purchaser agrees to provide Seller with prompt notice of such request(s) so that
Seller may seek an appropriate protective order and/or waive Purchaser’s
compliance with the terms of this Section 11.02. If Seller, any of its
affiliates or any officer, director, employee or agent of any of the foregoing
is at any time requested or required to disclose any information supplied to it
in connection with the transactions contemplated hereby, Seller agrees to
provide Purchaser with prompt notice of such request(s) so that Purchaser may
seek an appropriate protective order and/or waive Seller’s compliance with the
terms of this Section 11.02. Notwithstanding the terms of this Section 11.02,
if, in the absence of a protective order or the receipt of a waiver hereunder,
Purchaser or Seller is nonetheless, in the opinion of its counsel, compelled to
disclose information concerning the other party to any tribunal or else stand
liable for contempt or suffer other censure or penalty, Purchaser or Seller may
disclose such information to such tribunal without liability hereunder. If the
proposed acquisition is not consummated, each party agrees to promptly return to
the other, promptly upon request, all confidential materials, and all copies
thereof, which have been furnished to it in connection with the transactions
contemplated hereby.

 

34



--------------------------------------------------------------------------------

Section 11.03 Broker’s Fees.

Each party hereto represents and warrants to the other that it has made no
agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising out
of or in connection with the subject matter of this Agreement, other than
Purchaser’s agreement with Phoenix Capital Inc. In the event Purchaser has
entered or enters into an agreement to pay any finder’s, agent’s, broker’s,
advisor’s or originator’s fee arising out of or in connection with the subject
matter of this Agreement, Purchaser shall be solely responsible for all such
fees. The parties hereto shall indemnify and hold each other harmless from and
against any such obligation or liability and any expense incurred in
investigating or defending (including reasonable attorneys’ fees) any claim
based upon the other party’s actions in connection with such obligation.

Section 11.04 Relationship of Parties.

The Parties intend that the transactions contemplated in the Transaction
Documents constitute arms-length transactions among third parties. Nothing
contained in the Transaction Documents will establish any fiduciary,
partnership, joint venture or similar relationship between or among the Parties
except to the extent otherwise expressly stated therein.

Section 11.05 Survival of Representations and Warranties.

Each party hereto covenants and agrees that the representations and warranties
in this Agreement, and in any document delivered or to be delivered pursuant
hereto, shall survive the Sale Date and each applicable Servicing Transfer Date.

Section 11.06 Notices.

All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:

(a) If to Purchaser, to:

Fortress Investment Group

1345 Avenue of the Americas

New York, NY 10105

Attn: Brian Sigman

Chief Financial Officer

(212) 479-5343

(b) If to Seller, to:

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attn: Ron L. Fountain

 

35



--------------------------------------------------------------------------------

Senior Vice President – Associate General Counsel

(469) 549-3163

or to such other address as Purchaser or Seller shall have specified in writing
to the other.

Section 11.07 Waivers.

Either Purchaser or Seller may, by written notice to the other:

(a) Extend the time for the performance of any of the obligations or other
transactions of the other; and

(b) Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by the other
hereunder.

The waiver by Purchaser or Seller of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

Section 11.08 Entire Agreement; Amendment.

This Agreement and the related Transaction Documents constitute the entire
agreement between the parties with respect to the sale of the Excess Servicing
Spread and supersedes all prior agreements with respect thereto. This Agreement
may be amended only in a written instrument signed by both Seller and Purchaser.

Section 11.09 Binding Effect.

This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their successors and
assigns, any rights, obligations, remedies or liabilities.

Section 11.10 Headings.

Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

Section 11.11 Applicable Law.

This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal law. This Agreement shall constitute a security
agreement under the laws of the State of New York. In addition to any other
rights available under this Agreement or otherwise available at law or in equity
but subject to the terms hereof, Purchaser shall have all rights and remedies of
a secured party with respect to the Collateral under the laws of the State of
New York and under any other applicable law to enforce the assignments and
security interests contained herein and,

 

36



--------------------------------------------------------------------------------

in addition, shall have the right, subject to compliance with any mandatory
requirements of applicable law and the terms of this Agreement, to sell or apply
any rights and other interests with respect to the Collateral assigned or
pledged hereby in accordance with the terms hereof at public and private sale in
accordance with the terms of this Agreement. The parties agree to waive trial by
jury in the event of any dispute under this Agreement.

Section 11.12 Incorporation of Exhibits.

The Exhibits attached hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.

Section 11.13 Counterparts.

This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.

Section 11.14 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the parties hereto.

Section 11.15 Public Announcement.

No public release or statement concerning the subject matter of this Agreement
shall be made by either party without the express written consent and approval
of the other party, except as required by law or stock exchange rule.

Section 11.16 Assignment.

Seller may not assign, transfer, sell or subcontract all or any part of this
Agreement, any interest herein or any of Seller’s interest in the Servicing
Spread Collections other than the interest sold hereby without the prior written
consent of Purchaser, provided that any successor to Seller must assume Seller’s
obligations under this Agreement. Purchaser shall have the unrestricted right to
further assign, transfer, deliver, hypothecate, pledge, subdivide or otherwise
deal with the Excess Servicing Spread or its rights under this Agreement on
whatever terms Purchaser shall determine.

Section 11.17 Third Party Beneficiaries.

This Agreement does not and is not intended to confer any rights or remedies
upon any person or entity other than Purchaser and Seller, except as provided in
Section 10.01 and in Section 10.02, provided that Purchaser and Seller reserve
the right to modify any term of, or terminate, this Agreement, without the
consent of any Purchaser Indemnitee or Seller Indemnitee.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 

NIC MSR I LLC Purchaser By: NIC MSR LLC, as Member By:  

/s/ Brian C. Sigman

Name:   Brian Sigman Title:   Chief Financial Officer NATIONSTAR MORTGAGE LLC
Seller

By:  

/s/ Greg A. Oniu

Name:   Greg A. Oniu Title:   Senior Vice President

 

38



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF MORTGAGE LOANS

AS OF SALE DATE



--------------------------------------------------------------------------------

EXHIBIT B

SELLER’S OFFICER’S CERTIFICATE

(To be supplied on the Sale Date)

I,                                                                          , a
[Vice President] of Nationstar Mortgage LLC (the “Company”), pursuant to
Section 8.08 of the Excess Servicing Spread Sale and Assignment Agreement by and
between NIC MSR I LLC and the Company, dated as of December 8, 2011 (the
“Agreement”), hereby certify on behalf of the Company that:

 

  (i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof;

 

  (ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
All conditions set forth in Sections 8.04 and 8.05 have been satisfied; and

 

  (iii) As of the date hereof, the Company has a Tangible Net Worth (as defined
in the Agreement) of at least $150,000,000, and is not in default in any
indebtedness in excess of $10,000,000.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
December 8, 2011.

 

By:  

 



--------------------------------------------------------------------------------

EXHIBIT C

PURCHASER’S OFFICER’S CERTIFICATE

(To be supplied on the Sale Date)

I, Brian Sigman, Chief Financial Officer of NIC MSR LLC, the sole member of NIC
MSR I LLC (the “Company”), pursuant to Section 9.05 of the Excess Servicing
Spread Sale and Assignment Agreement by and between the Company and Nationstar
Mortgage LLC, dated as of December 8, 2011 (the “Agreement”), hereby certify on
behalf of the Company that:

 

  (i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof;

 

  (ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
and

 

  (iii) All conditions set forth in Sections 9.05 and 9.06 have been satisfied.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
December 8, 2011.

 

NIC MSR LLC By: NIC MSR LLC, as member By:  

 



--------------------------------------------------------------------------------

EXHIBIT D

LOCATION OF CREDIT FILES

350 Highland Drive

Lewisville, Texas 75067



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUMMARY REMITTANCE REPORT



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DELINQUENCY REPORT



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DISBURSEMENT REPORT



--------------------------------------------------------------------------------

EXHIBIT H

SELLER JURISDICTIONS AND RECORDING OFFICES

Chief Executive Office:

350 Highland Drive

Lewisville, Texas 75067

Recording Office:

Secretary of State, State of Delaware